DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 03/08/2022, and amendment filed 03/01/2022.

	Claims 1-9 previously presented. Claims 2, and 6-8 have been canceled.

Claims 1, 3-5 and 9 are pending and subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over any of Afriat et al. (US 2002/0142014) or Jager Lezer (US 2004/0142832, hereinafter Lezer), each in view of either JP S6026369 (JP ‘369), or DE 1020151006075 (DE ‘075), all references are of record.

Applicant Claims 
Claim 1 is directed to a stick formulation cosmetic composition for eye make-up comprising a fiber and a hectorite-based oil thickener,
wherein the fiber and the hectorite-based oil thickener are comprised in a weight
ratio of 1:1 to 2:1, and the fiber is comprised in an amount of 1 to 5 wt%,
wherein the cosmetic composition has at least one formulation selected from the
group consisting of a stick-type eyebrow product, a stick-type eyeliner and a stick-type
eyeshadow.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Afriat teaches cosmetic composition comprising 12% polyamide fibers and 3% disteardimonium hectorite, i.e. hectorite-based oil thickener. The ratio of the fibers to the hectorite compound is 12:3, i.e. 4:1 (table at paragraph 0074). The composition is for makeup of the eye, e.g. to make up for eyebrows, eyeshadow or eyeliner (¶¶ 0008, 0071; claim 24). The composition can be prepared as a solid, e.g. stick (¶¶ 0057, 0063). The fibers selected from nylon, acrylic fibers, polypropylene, polyamide/polyester and polyurethane (¶¶ 0022, 0026; claims 6, 9). The fibers form from 0.1-50% of the composition, preferably 0.5-30% and still better is 2-15% (¶ 0029; claim 10). The reference teaches thickeners include lipophilic gelling agent including disteardimonium hectorite and silicate in amount of 0.5-20% (¶ 0053). The table in paragraph [0074] discloses 12% fibers and 3% oil based hectorite that forms the ratio of 12:3, i.e. 4:1 that falls within the claimed ratio that is equivalent to 1:10 to 20:10.
Lezer teaches cosmetic composition comprising fibers and hectorite modified with distearyldimethyl-ammonium chloride (disteardimonium hectorite) (examples 1 and 2). The cosmetic composition is suitable for eyebrows cosmetics and eyeliner (¶¶ claim 94). The fibers include polyester, polyurethane, acrylic, polyolefin and polyamide (¶ 0045). The amount in the fibers in the composition is 0.5-5% (¶ 0088). The amount of the hectorite (thickener) is 0.5-15%. The composition comprising silicate in amount of 0.5-15% (¶¶ 0139-0148). The reference teaches fiber can be in amount of 0.5-5% and the thickener can be in amount of 0.5-15%, and this embraces the claimed ratio of 0.1:1 to 2:1. For example if the fiber is 0.5% and the thickener is 5%, this forms the ratio 1:10, i.e. 0.1:1 as claimed. If the fiber is 2% and the thickener is 1% this forms the ratio of 2:1 as claimed.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Afriat suggests stick formulation, the reference however does not specifically teach stick-type eyebrow, stick-type eyeliner or stick-type eyeshadow as claimed by claim 1. While Lezer teaches cosmetic eye composition, e.g. eyebrows cosmetic composition, eye shadow and eyeliner, however the reference does not teach stick formulation claimed by claim 1.
	JP ‘369 teaches cosmetic composition including eyebrow, eyeliner and eyeshadow product in the form of stick (abstract).
DE ‘075 teaches cosmetic composition in the form of eyebrow stick (abstract).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide the eye cosmetic composition taught by any of Afriat and Lezer in the form of stick as taught by any of JP ‘369 or DE ‘075. One would have been motivated to do so because Afriat and Lezer desired to have cosmetic eye composition, and Afriat desired to have solid composition for the eye, and because both JP ‘369 or DE ‘075 teaches suitability of stick form of the cosmetic composition for eyeshadow, eyeliner and eyebrow product.  One would reasonably expect successfully formulating the composition of Afriat or Lezer in the form of a stick cosmetic eye composition.
Regarding the weight ratio of the fiber and the hectorite-based oil thickener of 0.1:1 to 2:1 as claimed by claim 1, Afriat teaches in the table in paragraph [0074] 12% fibers and 3% oil based hectorite that forms the ratio of 12:3, i.e. 4:1 that falls within the claimed ratio of 1:10 to 20:10. Further, Lezer teaches fiber can be in amount of 0.5-5% and the thickener can be in amount of 0.5-15%, and this embraces the claimed ratio of 0.1:1 to 2:1. For example if the fiber is 0.5% and the thickener is 5%, this forms the ratio 1:10, i.e. 0.1:1 as claimed. If the fiber is 2% and the thickener is 1% this forms the ratio of 2:1 as claimed. 
Regarding the amount of the fibers of 1-5% as claimed by claim 1, Afriat teaches preferred amount of 2-15%, and Lezer teaches preferred amount of 0.5-5%.
Regarding silicate based film forming claimed by claim 3, Afriat teaches silicate as gel forming agent that reads on the claimed silicate, and Lezer teaches silicate as thickening agent that reads on the claimed silicate.
Regarding the fibers claimed by claim 4, Afriat teaches nylon, acrylic fibers, polypropylene, polyamide, polyester and polyurethane, and Lezer teaches acrylic, polyamide, polyester and polyurethane fibers.
Regarding the hectorite based oil thickeners claimed by claim 5, Afriat teaches  disteardimonium hectorite, and Lezer teaches hectorite modified with distearyldimethyl-ammonium chloride which is disteardimonium hectorite.
Regarding silicate amount of 1-30% as claimed by claim 9, Afriat teaches 0.5-20%, and Lezer teaches 0.5-20%.
Regarding all the claimed amounts and corresponding ratio, they all overlap with those taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicants argue that the present specification explains the technical significance of specific ratios of fiber to hectorite-based thickener within a cosmetic composition. When the fiber is used in an amount of less than 0.1 parts by weight with respect to 1 part by weight of the hectorite-based oil thickener, the composition has a slight effect of making eyebrows look full. When the fiber is used in an amount of more than 2.5 parts by weight, the composition has a high viscosity and thus may not be prepared in a stick formulation. More preferably, the fiber may be comprised in a weight ratio of 1:1 to 2:1, [0030]. The fiber, which is used as an adhesive and a bulking agent in the cosmetic composition, may be comprised in an amount of 1 to 10 wt% in the cosmetic composition. When the fiber is used in an amount of less than 1 wt%, the composition has a slight effect of making eyebrows look full. When the fiber is used in an amount of more than 10 wt%, the composition has a high viscosity and thus may not be suitable for being filled. Preferably, when the fiber is used in an amount of 1 to 5 wt%, the composition may have desirable hardness and viscosity for a stick formulation”, [0031]. Thus, it was confirmed that the ratio of rayon and disteardimonium hectorite is to be 2:1 or 1:1 in order to ensure excellent moldability so as to prepare a stick formulation cosmetic composition, [0050]. This is shown by amended claim 1 and table 1 of the present specification. When ratios of fiber to hectorite are within the range of amended claim 1, the composition can be effectively molded into a stick formulation. In contrast, compositions outside of the range of amended claim 1 could not be molded into a stick formulation. See [0048]-[0051] of the published application and FIGS. 3-4. Neither Afriat nor Lezer disclose or suggest the ratios of fibers to hectorite in amended claim 1. In Afriat, the ratio of fiber to hectorite is 12:3, or 4:1, and in Lezer, the ratio of fiber to hectorite is 1:11, Neither of these references disclose or suggest any relationship between the ratio of fibers to hectorite as having any significance.

In response to this argument, applicant’s attention is directed to the scope of the present claims that is directed to a composition, and all the elements of the claimed composition are taught by the combination of the cited references. Afriat teaches in the table in paragraph [0074] 12% fibers and 3% oil based hectorite that forms the ratio of 12:3, i.e. 4:1 that falls within the claimed ratio of 1:10 to 20:10. Further, Lezer teaches fiber can be in amount of 0.5-5% and the thickener can be in amount of 0.5-15%, and this embraces the claimed ratio of 0.1:1 to 2:1. For example if the fiber is 0.5% and the thickener is 5%, this forms the ratio 1:10, i.e. 0.1:1 as claimed. If the fiber is 2% and the thickener is 1% this forms the ratio of 2:1 as claimed. Further, the references teaches the claimed amount of each ingredients, Afriat teaches preferred amount of 2-15%, and Lezer teaches preferred amount of 0.5-5%. Afriat teaches other ratio, even not exemplified, that can be drawn from the taught amount of each ingredient. The amounts taught by the cited references overlap with the claimed amount and expected to constitute the claimed ratios. Afriat formed stick cosmetic including eye cosmetics. Therefore, any properties applicants achieved are intrinsic properties and are expected from the prior art composition. In addition, regarding applicant's arguments of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding viscosity and hardness of the stick are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, the objective evidence of nonobviousness must be commensurate in scope with claims that evidence is offered to support. See in Greenfield and DuPont 197 USPQ 227 (CCPA 1978); In re Boesch and Slaney 205 USPQ 215 (CCPA 1980); and In re Tiffin and Erdman 170 USPQ 88 (CCP 1971). Table 1 in specification embrace many ingredients that are not claimed and may have detrimental effect on property of the composition and effect the stick formation.
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for a additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./